Citation Nr: 1141194	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  04-31 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

2. Entitlement to a disability rating in excess of 20 percent for residuals of avulsion fractures, L1-2-3, with low back syndrome with traumatic arthritis. 

3. Entitlement to service connection for a mental disorder. 


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 1981. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran has complained of a reduction in his service-connected back disability from 40 percent to 20 percent.  Review of the file shows that a 1981 RO decision granted service connection for residuals of avulsion fractures, L1-2-3, with low back syndrome with traumatic arthritis, rated at 20 percent; arthralgia of the cervical spine, rated at 20 percent; and residuals of a laceration of the right wrist, rated as noncompensable.  The combined rating is 40 percent.  There has been no change in the evaluations since the original rating.

The issues of entitlement to a disability rating in excess of 20 percent for residuals of avulsion fractures, L1-2-3, with low back syndrome with traumatic arthritis, and entitlement to service connection for a mental disorder and hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A claim of service connection for hepatitis was previously denied by the RO in August 1981.  He did not timely appeal.

2. Evidence received since the August 1981 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for hepatitis.


CONCLUSION OF LAW

1. The August 1981 RO decision denying service connection for  hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Since the August 1981 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


New and material evidence the claim of service connection for hepatitis

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010). 

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

The Veteran submitted a new claim for hepatitis in September 2003 and was denied by the RO in January 2004.  However, the Veteran was previously denied in an August 1981 rating decision as the RO determined the Veteran's hepatitis during service was resolved.  The Veteran did not appeal; accordingly, the August 1981 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302. 

Evidence received since the August 1981 decision includes post-service treatment records and the Veteran's lay statements.  Several medical treatment records note complaints and treatment for hepatitis, including a July 2004 letter from the Interstate Blood Bank indicating the Veteran tested positive for antibody to hepatitis C.  In addition, the Veteran has made numerous lay statements that he contracted hepatitis while in service.

The Board finds that the majority of the foregoing evidence is "new" in the sense that it is not redundant of medical records and statements previously considered by the RO in August 1981.  Moreover, the medical evidence and the statements of the Veteran are "material" because they relate to an unestablished fact necessary to substantiate the claim, that is, whether the Veteran's current condition, specifically hepatitis C, is etiologically related to active duty service based on a thorough review of the appellant's record.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra. 


ORDER

New and material evidence has been received; the claim for service connection for hepatitis is reopened and, to this extent only, the appeal is granted.


REMAND

Although this matter was previously remanded in October 2008, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Mental Disorder and Low Back Disability

The Board remanded the claims of entitlement to service connection for a mental disorder and an increased rating in excess of 20 percent for residuals of avulsion fractures, L1-2-3, with low back syndrome with traumatic arthritis for additional development in October 2008. 

Two of the requests were to schedule the Veteran for an examination and/or opinions to determine the current severity of the Veteran's service connected back disability and for all current diagnosis of mental disorders and an opinion whether the Veteran's mental disorder (namely the marked anxiety reaction noted a little over a year after service) had its onset during service. 

In the remand, the Board noted that, because of the Veteran's incarcerated status, the typical procedures for scheduling a VA examination would likely not be adequate for him.  The Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995), 8 Vet. App. at 191 (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

The VA Adjudication Procedure Manual contains provisions for scheduling examinations of incarcerated veterans.  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A(11)(d) (2010).  

Upon review of the evidence of record, the Board finds that there has been no medical opinion rendered regarding the whether any diagnosed mental disorder is etiologically related to the Veteran's military service.  While an opinion has been offered by an examiner regarding the Veteran's claim for service connection for hepatitis in June 2011, the same examiner stated that "[t]he questions requested would require an opinion by a psychologist or psychiatrist and therefore [cannot] provide an opinion by medical record review alone."  No examination or opinion regarding this issue has been conducted pursuant to the October 2008 Board remand.

In addition, it appears the Veteran was not afforded a VA examination regarding his claim for an increased rating on his service connected back condition.  It is unclear to the Board why an examination of the Veteran was unable to take place or whether the federal prison where the Veteran is incarcerated was ever contacted.  The Board recognizes several email exchanges between RO staff regarding the Veteran's incarceration and that he has not been examined.  However, no clear explanation why he was not afforded an examination was offered to the Board.

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As stated in the October 2008 Board remand, while the matter may be complex and take additional effort on the part of the administrative staff, reasonable efforts must be made to obtain an examination by VA or prison personnel, which provides sufficient information to rate the disability.

Finally, the Board notes that additional evidence - a report of August 2011 - was received in October 2011, that has not been reviewed by the RO.  This should be reviewed prior to further adjudication.

Hepatitis 

According to the evidence of record, the Veteran was diagnosed and treated for viral hepatitis with negative HbsAG during service.  He was diagnosed in February 1980 but that the condition had resolved.  

On a July 1981 VA examination a few months after service, liver functions were abnormal and the VA examiner diagnosed residual hepatitis.  Several medical treatment records note complaints and treatment for hepatitis, including a July 2004 letter from the Interstate Blood Bank indicating the Veteran tested positive for antibody to hepatitis C.  In addition, the Veteran has made numerous lay statements that he contracted hepatitis while in service.  It is also noted that while the Veteran was serving in the military he started using heroine by injection. 

The Board cannot make a determination that all reasonable measures were taken to schedule the Veteran for a VA examination and opinion regarding these two claims.  The Board is cognizant of the potential difficulty in scheduling the Veteran for an examination.  Nevertheless, the AOJ must take reasonable steps to attempt to schedule him for the examination in connection with the low back disability claim and an opinion regarding the etiology of the mental disorder claim as requested in the October 2008 Board remand.  Therefore, these two claims must be remanded in accordance with Stegall. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current severity of his residuals of avulsion fractures, L1-2-3, with low back syndrome with traumatic arthritis.  Take all necessary actions to: (1) arrange transportation of the Veteran to a VA facility for examination; or (2) contact the correctional facility and have their medical personnel conduct an examination according to VA examination work sheets; or (3) send a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, supra.  Follow the procedures set out in M21-1MR, Part III.iv.3.A.11.d, including conferring with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examining the Veteran at the prison by VHA medical personnel, a prison medical provider at VA expense, or a fee-basis provider contracted by VHA.  Document all attempts to schedule the Veteran for his examination in the claim file and include negative responses.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The Veteran's claims file must be provided to the examiner upon examination and this should be acknowledged in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's condition, including any associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative.

If the examinations could not be accomplished because such arrangements could not be made with the institution where the Veteran resides, opinions should be sought of a physician(s) who is asked to review the claims file.  The RO must provide a clear explanation  and/or  reasons for the lack of an examination and it must be documented in the claims file.  The opinions should address all the questions posed above that do not require examination.  

2. Refer the issue of service connection for a mental disorder to medical specialist with the appropriate expertise.  Based on a comprehensive review of the claims file, the specialist is asked given the injuries in service and the marked anxiety reaction noted a little over service, is it at least as likely as not that the Veteran's current psychiatric disorder had its onset in service.  If so, what is the appropriate current diagnosis? 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  In offering any opinion, the specialist must consider the full record, to include the Veteran's lay statements regarding the incurrence of his psychiatric condition, and the continuity of symptomatology.  

A complete rationale should be given for all opinions and conclusions expressed.  If the requested medical opinion cannot be given, the specialist should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.  


3. Refer the issue of service connection for hepatitis to medical specialist with the appropriate expertise.  The specialist is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C had its clinical onset during active service or is related to any in-service disease, event, or injury, including having an episode of hepatitis in February 1980?  

In providing this opinion, please consider and discuss the Veteran's risk factors and acknowledge the various medical opinions of record regarding the etiology of the Veteran's hepatitis C and the Veteran's lay statements.  

4. To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268  (1998).

5. Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


